       3:21-cr-00278-MGL             Date Filed 08/19/21        Entry Number 30          Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                      COLUMBIA DIVISION

 UNITED STATES OF AMERICA,                               )      CRIMINAL NO.: 3:21-CR-00278-MGL
                                                         )
 -versus-                                                )
                                                         )
                                                         )                  NOTICE OF
 CARL DEAN CHURCHMAN,                                    )            REQUEST FOR PROTECTION
                                                         )
                                   Defendant.            )
                                                         )
                                                         )
                                                         )
                                                         )
           Lauren E. Williams, attorney for the Defendant, hereby moves this Court for an Order of Protection,

and further advises that upon information and belief, there are currently no hearings scheduled that conflict

with the dates for which protection is requested. Accordingly, protection is requested for October 22, 2021,

through November 1, 2021 and December 22, 2021 through January 4, 2022 as she will be out-of-state

visiting family.

           WHEREFORE, Lauren E. Williams respectfully requests that she be granted protection from

appearances on the above-stated dates: October 22 – November 1, 2021 and December 22, 2021 – January

4, 2022.

                                                             Respectfully submitted,

                                                             WILLIAMS & WALSH, LLC
                                                             652 Rutledge Avenue, Unit B
                                                             Charleston, SC 29403
                                                             Tel: 843-722-0157
                                                             Fax: 843-762-2198
                                                             lauren@williamsandwalshlaw.com

                                                             s/ Lauren E. Williams
                                                             Lauren E. Williams (Fed. ID #9935)
                                                             ATTORNEY FOR THE DEFENDANT


Charleston, South Carolina,
August 19, 2021.
